
	
		I
		112th CONGRESS
		1st Session
		H. R. 1293
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2011
			Mr. Ellison (for
			 himself, Mr. Cicilline, and
			 Mr. Langevin) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To provide for the adjustment of status of certain
		  nationals of Liberia to that of lawful permanent residents.
	
	
		1.Short titleThis Act may be cited as the
			 Liberian Refugee Immigration Fairness
			 Act of 2011.
		2.Adjustment of
			 status
			(a)Adjustment of
			 status
				(1)In
			 general
					(A)EligibilityExcept
			 as provided under subparagraph (B), the Secretary of Homeland Security shall
			 adjust the status of an alien described in subsection (b) to that of an alien
			 lawfully admitted for permanent residence if the alien—
						(i)applies for
			 adjustment not later than 1 year after the date of the enactment of this Act;
			 and
						(ii)is
			 otherwise eligible to receive an immigrant visa and admissible to the United
			 States for permanent residence, except that, in determining such admissibility,
			 the grounds for inadmissibility specified in paragraphs (4), (5), (6)(A), and
			 (7)(A) of section 212(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)) shall not apply.
						(B)Ineligible
			 aliensAn alien shall not be eligible for adjustment of status
			 under this section if the Secretary of Homeland Security determines that the
			 alien—
						(i)has
			 been convicted of any aggravated felony (as defined in section 101(a)(43) of
			 the Immigration and Nationality Act (8
			 U.S.C. 1101(a)(43));
						(ii)has
			 been convicted of 2 or more crimes involving moral turpitude; or
						(iii)has ordered,
			 incited, assisted, or otherwise participated in the persecution of any person
			 on account of race, religion, nationality, membership in a particular social
			 group, or political opinion.
						(2)Relationship of
			 application to certain orders
					(A)In
			 generalAn alien present in the United States who has been
			 subject to an order of exclusion, deportation, or removal, or has been ordered
			 to depart voluntarily from the United States under any provision of the
			 Immigration and Nationality Act may, notwithstanding such order, apply for
			 adjustment of status under paragraph (1) if otherwise qualified under such
			 paragraph.
					(B)Separate motion
			 not requiredAn alien described in subparagraph (A) may not be
			 required, as a condition of submitting or granting such application, to file a
			 separate motion to reopen, reconsider, or vacate the order described in
			 subparagraph (A).
					(C)Effect of
			 decision by secretaryIf the Secretary of Homeland Security
			 adjusts the status of an alien pursuant to an application under paragraph (1),
			 the Secretary shall cancel the order described in subparagraph (A). If the
			 Secretary of Homeland Security makes a final decision to deny such adjustment
			 of status, the order shall be effective and enforceable to the same extent as
			 if the application had not been made.
					(b)Aliens eligible
			 for adjustment of status
				(1)In
			 generalThe benefits provided under subsection (a) shall apply to
			 any alien—
					(A)who is—
						(i)a
			 national of Liberia; and
						(ii)has
			 been continuously present in the United States between January 1, 2011 and the
			 date on which the alien submits an application under subsection (a); or
						(B)who is the spouse,
			 child, or unmarried son or daughter of an alien described in subparagraph
			 (A).
					(2)Determination of
			 continuous physical presenceFor purposes of establishing the
			 period of continuous physical presence referred to in paragraph (1)(A)(ii), an
			 alien shall not be considered to have failed to maintain continuous physical
			 presence by reasons of an absence, or absences, from the United States for any
			 period or periods amounting in the aggregate to not more than 180 days.
				(c)Stay of
			 removal
				(1)In
			 generalThe Secretary of Homeland Security shall establish
			 procedures, by regulation, through which an alien, who is subject to a final
			 order of deportation, removal, or exclusion, may seek a stay of such order
			 based upon the filing of an application under subsection (a).
				(2)During certain
			 proceedingsNotwithstanding any provision in the
			 Immigration and Nationality Act (8 U.S.C. 1101 et
			 seq.), the Secretary of Homeland Security may not order an alien to
			 be removed from the United States if the alien is in exclusion, deportation, or
			 removal proceedings under any provision of such Act and has applied for
			 adjustment of status under subsection (a) unless the Secretary of Homeland
			 Security has made a final determination to deny the application.
				(3)Work
			 authorization
					(A)In
			 generalThe Secretary of Homeland Security may—
						(i)authorize an alien
			 who has applied for adjustment of status under subsection (a) to engage in
			 employment in the United States while a determination regarding such
			 application is pending; and
						(ii)provide the alien
			 with an employment authorized endorsement or other appropriate
			 document signifying authorization of employment.
						(B)Pending
			 applicationsIf an application for adjustment of status under
			 subsection (a) is pending for a period exceeding 180 days and has not been
			 denied, the Secretary of Homeland Security shall authorize such
			 employment.
					(d)Record of
			 permanent residenceUpon the approval of an alien’s application
			 for adjustment of status under subsection (a), the Secretary of Homeland
			 Security shall establish a record of the alien’s admission for permanent record
			 as of the date of the alien’s arrival in the United States.
			(e)Availability of
			 administrative reviewThe Secretary of Homeland Security shall
			 provide to applicants for adjustment of status under subsection (a) the same
			 right to, and procedures for, administrative review as are provided to—
				(1)applicants for
			 adjustment of status under section 245 of the Immigration and Nationality Act (8 U.S.C. 1255);
			 and
				(2)aliens subject to
			 removal proceedings under section 240 of such Act (8 U.S.C. 1229a).
				(f)Limitation on
			 judicial reviewA determination by the Secretary of Homeland
			 Security regarding the adjustment of status of any alien under this section is
			 final and shall not be subject to review by any court.
			(g)No offset in
			 number of visas availableIf an alien is granted the status of
			 having been lawfully admitted for permanent residence pursuant to this section,
			 the Secretary of State shall not be required to reduce the number of immigrant
			 visas authorized to be issued under any provision of the
			 Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.).
			(h)Application of
			 Immigration and Nationality Act
			 provisions
				(1)DefinitionsExcept
			 as otherwise specifically provided in this Act, the definitions contained in
			 the Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.) shall apply in this section.
				(2)Savings
			 provisionNothing in this Act may be construed to repeal, amend,
			 alter, modify, effect, or restrict the powers, duties, function, or authority
			 of the Secretary of Homeland Security in the administration and enforcement of
			 the Immigration and Nationality Act or any other law relating to immigration,
			 nationality, or naturalization.
				(3)Effect of
			 eligibility for adjustment of statusEligibility to be granted
			 the status of having been lawfully admitted for permanent residence under this
			 section shall not preclude an alien from seeking any status under any other
			 provision of law for which the alien may otherwise be eligible.
				
